The appellant has filed a motion for rehearing, and earnestly insists that this court erred in holding that the name "Laun Gentary" is idem sonans with "Lon Gentry," and cites several cases where different words were held not to be idem sonans,
decided by the courts of this State.
The doctrine of idem sonans has been much enlarged by modern decisions to conform to the growing rule that a variance, to be material, must be such as would mislead a party to his prejudice. State v. White, 34 S.C. 59; 12 S.E. 661; 27 Am. St. Rep., 783.
Again, as laid down in 29 Cyc., 272, the rule is as follows: "The law does not regard the spelling of names so much as their sound. By the doctrine of idem sonans if two names, although spelled differently, sound alike, they are to be regarded as the same. Great latitude is allowed in the spelling and pronunciation of proper names, and in all legal proceedings, whether civil or criminal, if two names, as commonly pronounced in the English language, are sounded alike, a variance in their spelling is immaterial. Even slight differences in their pronunciation is unimportant; if the attentive ear finds difficulty in distinguishing two names when pronounced, they are idem sonans,"
citing in note 54, p. 272, a large number of names which are held by the courts to be idem sonans. In many of them the spelling is much different, and if the pronunciation was attempted to be given of each letter any syllable in the name in an accurate and particular way, there would be much greater difference than in the names we hold idem sonans in this case. No injury whatever to the appellant by spelling his name in the complaint "Laun Gentary" and in the information "Lon Gentry."
The motion for rehearing will be overruled.
Overruled. *Page 501